Name: Council Regulation (EC) No 2467/96 of 17 December 1996 amending Regulation (EEC) No 571/88 on the organization of Community surveys on the structure of agricultural holdings
 Type: Regulation
 Subject Matter: farming systems;  agricultural structures and production;  cultivation of agricultural land;  economic analysis
 Date Published: nan

 Avis juridique important|31996R2467Council Regulation (EC) No 2467/96 of 17 December 1996 amending Regulation (EEC) No 571/88 on the organization of Community surveys on the structure of agricultural holdings Official Journal L 335 , 24/12/1996 P. 0003 - 0006COUNCIL REGULATION (EC) No 2467/96 of 17 December 1996 amending Regulation (EEC) No 571/88 on the organization of Community surveys on the structure of agricultural holdings THE COUNCIL OF THE EUROPEAN UNION,Having regard to the Treaty establishing the European Community, and in particular Article 43 thereof,Having regard to the proposal from the Commission (1),Having regard to the opinion of the European Parliament (2),Whereas Council Regulation (EEC) No 571/88 of 29 February 1988 on the organization of Community surveys on the structure of agricultural holdings between 1988 and 1997 (3) provides for a programme of four Community surveys on the structure of agricultural holdings in the period 1988 to 1997; whereas this survey programme follows on from a series of Community surveys on agricultural structures, the first of which was conducted in 1966/67; whereas, further, the Regulation in question provides for the implementation of the Eurofarm data bank for storing, processing and disseminating the survey results;Whereas trends in the structure of agricultural holdings are an important factor in determining the development of the common agricultural policy; whereas these structure surveys should therefore be continued after 1997 according to a similar survey programme; whereas the list of survey characteristics required should be kept under review to make sure the existing characteristics can be fully justified and that new or emerging needs are considered;Whereas Regulation (EEC) No 571/88 has been shown to be in accordance with these objectives; whereas it is necessary to extend the period of application of the said Regulation for a 10-year period covering the period 1998 to 2007;Whereas structure statistics broken down in small regional detail are increasingly needed in the context of the reform of the common agricultural policy, but also for regional policy purposes; whereas it is therefore necessary to organize and conduct structural surveys in such a way that disaggregate survey results can be provided at district level; whereas, consequently, the survey costs will be higher and it will be necessary to increase the Community contribution towards costs of the 1999/2000 basic survey;Whereas, in order to carry out these surveys, both the Member States and the Community will need to set aside over a number of years substantial budgetary resources, a large proportion of which will have to be used to meet the information requirements of the Community institutions; whereas continuing provision should therefore be made in the Community budget for the necessary funds for a Community contribution towards the carrying out of the surveys and towards the processing and dissemination costs of the survey results via the Eurofarm system;Whereas, for the purpose of implementing this Regulation and in particular the Eurofarm project, the individual data transmitted to the Statistical Office of the European Communities must be treated in accordance with the provisions of Regulation (Euratom, EEC) No 1588/90 (4) on the transmission of data subject to statistical confidentiality to the statistical office of the European Communities;Whereas the financial reference amounts, within the meaning of point 2 of the Declaration by the European Parliament, the Council and the Commission of 6 March 1995, are included in this Regulation for the entire duration of the programme, without thereby affecting the powers of the budgetary authority as they are defined by the Treaty;Whereas, in order to carry out these surveys successfully, the close and trusting cooperation between the Member States and the Commission must continue, in particular via the Standing Committee on Agricultural Statistics set up by Decision 72/279/EEC (5),HAS ADOPTED THIS REGULATION:Article 1 Regulation (EEC) No 571/88 is hereby amended as follows:1. in the title, 'between 1988 and 1997` shall be deleted;2. the recitals shall be amended as follows:(a) in the fifth recital, 'during the period 1993 to 1997` shall be deleted;(b) the ninth recital shall be replaced by the following:'Whereas, when the procedures to be employed for the Community censuses in 1989/90 and 1999/2000 are determined, account must be taken as far as possible of the recommendations of the United Nations Food and Agriculture Organization (FAO) regarding world censuses of agriculture to be conducted sometime around 1990 and also around 2000;`3. in Article 1, '1988 and 1997` shall be replaced by '1988 and 2007`;4. Article 2 shall be replaced by the following:'Article 21. In line with the FAO recommendations for world censuses of agriculture, Member States shall carry out a basic survey in one or more stages in the form of a general census (full survey) of all agricultural holdings, between 1 December 1988 and 1 March 1991 and between 1 December 1998 and 1 March 2001 respectively. These surveys shall relate to the crop year corresponding to the crop to be harvested in 1989 or 1990 and in 1999 or 2000.Nevertheless, in the framework of the 1989/90 basic survey, Member States may use random sample surveys, hereinafter referred to as "sample survey" for certain characteristics; the results obtained thereby shall be extrapolated.2. Member States may, however, bring forward or defer the carrying out in the 1989/90 basic survey by 12 months at most, in which case they shall carry out a sample survey, relating to one of the crop years 1989 or 1990.`;5. Article 3 shall be amended as follows:(a) in the first sentence, after 'The following surveys`, the words 'interim surveys` shall be inserted in brackets;(b) the following shall be added:'(d) between 1 December 2002 and 1 March 2004, covering the crop year corresponding to the crop to be harvested in 2003 (structure survey 2003);(e) between 1 December 2004 and 1 March 2006, covering the crop year corresponding to the crop to be harvested in 2005 (structure survey 2005);and(f) between 1 December 2006 and 1 March 2008, covering the crop year corresponding to the crop to be harvested in 2007 (structure survey 2007).`;6. Article 4 shall be replaced by the following:'Article 4Member States conducting sample surveys shall take the necessary steps to obtain reliable results at the various levels of aggregation required, which are as follows:- the regions referred to in Article 8,- the districts referred to in Article 8 (for base surveys only),- the "objective zones" within the meaning of Regulation (EEC) No 2052/88 (1) and Commission Decision 94/197/EC (2) (for the 1999/2000 basic survey only),and in so far as the following territorial units are important locally:- the "less-favoured agricultural areas" as defined in Article 3 of Directive 75/268/EEC (3) and the "mountain areas" as defined in paragraph 3 of the same Article,- the principal technical economic guidelines within the meaning of Decision 85/377/EEC (4),- the particular technical economic guidelines within the meaning of the same Decision.Member States shall take the necessary measures to ensure that samples are structured in a way which allows the use of one single coefficient per holding for raising the information collected by sampling.(1) OJ No L 185, 15. 7. 1988, p. 9. Regulation as last amended by Regulation (EC) No 3193/94 (OJ No 337, 24. 12. 1994, p. 11).(2) OJ No L 96, 14. 4. 1994, p. 1.(3) OJ No L 128, 19. 5. 1975, p. 1. Directive as last amended by the 1994 Act of Accession.(4) OJ No L 220, 17. 8. 1985, p. 1. Decision as last amended by Commission Decision 96/393/EC (OJ No L 163, 2. 7. 1996, p. 45).`;7. Article 8 is hereby amended as follows:(a) in paragraph 1, '1993 to 1997` shall be replaced by '1993 to 2007`;(b) after paragraph 1, the following paragraphs shall be added:'2. In the framework of determining the list of characteristics for the 1992/2000 basic survey, Member States may, at their request and on the basis of appropriate documentation, be authorized by the Commission, in accordance with the procedure laid down in Article 15, to use random sample surveys for certain characteristics.In accordance with the procedure laid down in Article 15, likewise on request and on the basis of appropriate documentation and in the framework of determining the list of survey characteristics, Member States may be authorized to use, for certain characteristics as from the 1997 survey, already available information from sources other than statistical surveys.3. In the 1999/2000 basic survey, the geographical situation of each holding shall be defined by a code which allows for aggregation by territorial units lower than the survey-district level or at least by objective zones.(c) the former paragraph 2 shall become paragraph 4; its text shall be replaced by the following`'4. The definitions relating to the characteristics and to the delimination and coding of regions, survey districts and other territorial units shall be fixed in accordance with the procedure laid down in Article 15.`;(d) the former paragraph 3 shall become paragraph 5;(e) footnotes 1, 2 and 3 shall be deleted;8. Article 10 shall be replaced by the following:'Article 10Member States shall forward to the Statistical Office of the European Communities the information mentioned in Article 8 (1) obtained from the censuses and sample surveys in the form of individual data per holding, in accordance with the procedure described in Annex II, hereafter called "Eurofarm project".Member States shall ensure that the data transferred in the Eurofarm standard record layout are complete and plausible, using the uniform checking conditions laid down by the Statistical Office of the European Communities after close collaboration with the competent services of the Member States; they shall also use the checking tables mentioned in paragraph 9 of Annex II for checking individual data.`;9. Article 14 (1) shall be amended as follows:(a) in the first sentence the words 'in carrying out the basic survey and the surveys provided for in Article 3` shall be replaced by the words 'in carrying out the surveys provided for in Articles 2 and 3`;(b) the maximum sums per survey concerning the Member States Austria, Finland and Sweden shall be inserted as follows:'- ECU 600 000 for Sweden,- ECU 700 000 for Finland,- ECU 1 400 000 for Austria.`;(c) the following subparagraph shall be inserted between the first and second subparagraphs:'For Member States which carry out a general census (full survey) in 1999/2000 of all agricultural holdings surveying all the required characteristics, the abovementioned sums shall be increased by 50 %.`;(d) the former second subparagraph shall become the third subparagraph and be replaced as follows:'The annual appropriations shall be authorized by the budgetary authority within the limits of the financial perspective.`;10. Article 14 (2) shall be replaced by the following:'2. The maximum annual financial reference amount for the development, maintenance, necessary adaptations to, and management of, the Eurofarm project, including dissemination of results, shall be:- ECU 480 000 for 1989,- ECU 440 000 for 1990,- ECU 240 000 for 1991,- ECU 80 000 for the years 1992 to 1998,- ECU 700 000 for the years 1999 and 2000,- ECU 550 000 for the years 2001 to 2010.The annual appropriations shall be authorized by the budgetary authority within the limits of the financial perspective.`;11. In Article 15 (2) the words 'by a majority of 54 votes` shall be replaced by 'by a majority of 62 votes`;12. Annex II to Regulation (EEC) No 571/88 shall be amended as follows:(a) in paragraph 2, the first indent shall be replaced by the following:'- the individual data bank (BDI), which will contain the individual data not directly indentifiable on all holdings (in the case of basic surveys) or data on all holdings or on a representative sample of holdings (in the case of interim surveys) which is sufficient to enable analyses to be carried out at the geographical levels mentioned in Article 4 of the Regulation.`;(b) in paragraph 3, 'Except in the case of Germany` shall be replaced by 'Except in case of the individual data of Germany concerning the 1988 to 1997 surveys.`;(c) paragraph 6 shall be amended as follows:'6. By way of derogation, Germany will not forward individual data but tabular results corresponding to the BDT table programme mentioned under paragraph 2. This derogation expires after the surveys of the period 1988 to 1997.Germany undertakes to centralize the individual data on a magnetic carrier in a single data-processing centre, within 12 months of completion of data collection in the field.`;(d) paragraph 16 shall be replaced by the following:'16. In the framework of their respective responsibilities and in accordance with Regulation (Euratom, EEC) No 1588/90, the Statistical Office of the European Communities and the Member States will establish rapid consultation procedures with a view to:- ensuring the confidentiality and statistical reliability of the information prepared on the basis of the individual data,- informing the Member States of the use made of these data.`Article 2 This Regulation shall enter into force on the day following its publication in the Official Journal of the European Communities.This Regulation shall be binding in its entirety and directly applicable in all Member States.Done at Brussels, 17 December 1996.For the CouncilThe PresidentI. YATES(1) OJ No C 293, 5. 10. 1996, p. 38.(2) OJ No C 347, 18. 11. 1996.(3) OJ No L 56, 2. 3. 1988, p. 1. Regulation as last amended by Commission Decision 96/170/EC (OJ No L 47, 24. 2. 1996, p. 23).(4) OJ No L 151, 15. 6. 1990, p. 1.(5) OJ No L 179, 7. 8. 1972, p. 1.